Citation Nr: 9921525	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the RO 
which denied service connection for the cause of the veteran's 
death.  

In April 1993, the appellant testified in Washington, D.C., 
before this Member of the Board.  The Board remanded the case for 
additional development in July 1994 and January 1996.  

In a December 1997 decision, the Board denied service connection 
for the cause of the veteran's death, and the appellant appealed 
to the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the "Court").  

In a December 1998 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  



REMAND

In the joint motion for remand, it was advanced that the Board's 
decision failed to comply with Court's decision in Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, it was noted that, 
in the January 1996 remand, the Board had instructed the RO to 
have the claims folder reviewed by a VA specialist in cardiology 
for a "medical opinion as to the medical probability that any of 
the service-connected disabilities, particularly the bronchitis 
with emphysema, contributed materially and substantially to the 
cause of the veteran's death."  The Board had also requested 
that 

the report address the medical opinion 
presented by Dr. Simpson in this regard.  
Specifically, the VA specialist in 
cardiology should express as opinion 
regarding the severity of the service-
connected respiratory disease prior to the 
veteran's death and comment as to whether 
Dr. Simpson's opinion regarding respiratory 
disease as a precipitating cause or 
contributory cause of the fatal thrombosis 
is supported by the record, as 
distinguished from being mere speculation 
or conjecture.

It was noted in the Joint Motion that the opinion, which was 
provided by a pulmonary specialist rather than a cardiologist, 
did not address the opinion of Dr. Simpson.  Thus, it was 
determined that the Board failed to insure compliance with its 
remand instructions.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions: 

1.  The RO should take appropriate steps in 
order to have the case again reviewed by a 
VA specialist in cardiology in order to 
obtain a medical opinion as to the medical 
probability that any of the service-
connected disabilities, particularly the 
bronchitis with emphysema, contributed 
materially and substantially to the cause 
of the veteran's death.  The claims folder 
should be made available to the physician 
for his further review.  It is again 
requested that the report address the 
medical opinion presented by Dr. Simpson in 
this regard.  Specifically, the VA 
specialist in cardiology should express as 
opinion regarding the severity of the 
service-connected respiratory disease prior 
to the veteran's death and comment as to 
whether Dr. Simpson's opinion regarding 
respiratory disease as a precipitating 
cause or contributory cause of the fatal 
thrombosis is supported by the record, as 
distinguished from being mere speculation 
or conjecture.  As always, the opinion 
should contain complete reasons and bases 
for the conclusions reached.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative should be furnished with 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  




